Title: Thomas Jefferson to John Langdon, 17 May 1814
From: Jefferson, Thomas,Rives, William Cabell
To: Langdon, John


          My dear and antient friend  Monticello May 17. 14.
          I present to you mr Rives, an eleve of mine in law and politics: honest, able, learned, & true in the holy republican gospel. bestow on him your native kindness, not only for the gratification of your own
			 benevolent dispositions, but to shew him the degree of estimation in which you hold your
          affectionate friendTh: Jefferson
        